—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about February 10,1995, granting defendants’ motion for summary judgment dismissing, inter alia, the first and second causes of action and order, same court and Justice, entered April 15, 1996, granting defendants’ motion for renewal and thereupon denying their motion for summary judgment dismissing the fourth cause of action and transferring the matter to Civil Court, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered April 22, 1996, unanimously dismissed, without costs.
The first and second causes of action for breach of contract *222were properly dismissed since, as found by the IAS Court, "at most the oral communications * * * [reduced to] writing can be construed as only an agreement to agree” and did not provide the material terms of the contract related to compensation and duration (see, Central Fed. Sav. v National Westminster Bank, 176 AD2d 131). These claims were likewise barred under the Statute of Frauds since any purported agreement could not be performed within a year (General Obligations Law § 5-701 [a] [1]) and concerned the payment of a finder’s fee (General Obligations Law § 5-701 [a] [10]; Freedman v Chemical Constr. Corp., 43 NY2d 260, 267).
Summary judgment was properly denied with respect to the fourth cause of action for quantum meruit based on plaintiffs procurement of an introduction to the Chairman of NAFTA Moscow, defendants’ acceptance of such services, which eventually enabled defendants to purchase one spot shipment of crude oil from NAFTA Moscow and the expectation of payment by plaintiff (see, Bauman Assocs. v H & M Inti. Transp., 171 AD2d 479, 484; Kalfin v United States Olympic Comm., 209 AD2d 279, 281).
We have considered the parties’ remaining contentions for affirmative relief and find them to be without merit. Concur— Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.